Citation Nr: 0000810	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee surgery prior to June 15, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right knee surgery as of June 15, 1998, and 
thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of laceration of the nerves, muscles, tendons and 
radial artery of the right arm prior to October 8, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of laceration of the nerves, muscles, tendons and 
radial artery of the right arm as of October 8, 1998, and 
thereafter.


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, granting 10 percent ratings for residuals of 
right knee surgery with osteochondritis disease and residuals 
of laceration of the right forearm.  An appeal followed, and 
by rating action entered in November 1998, the RO increased 
the rating assigned for postoperative osteochondritis of the 
right knee from 10 percent to 20 percent, effective from 
October 8, 1998 (the date of a VA medical examination), and 
increased the rating for residuals of laceration of the 
nerves, muscles, tendons and radial artery of the right arm 
from 10 percent to 20 percent, effective from October 8, 
1998.  Further rating action by the RO in April 1999 modified 
the effective date of the rating increase to 20 percent for 
osteochondritis of the right knee to June 15, 1998 (the date 
of a report of private medical treatment).  Consequently, the 
issues for review by the Board at this time are as reflected 
on the title page of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to June 15, 1998, there was not shown to be present 
more than a slight impairment of the right knee manifested by 
recurrent subluxation or lateral instability; indicia of 
ankylosis, effusion into the right knee joint, or impairment 
of function due to knee scarring were absent.

3.  As of June 15, 1998, and thereafter, the veteran's 
residuals of right knee surgery included complaints of 
episodes of "locking," pain and transient incapacitation, 
with a showing of not more than moderate impairment of the 
right knee manifested by recurrent subluxation or lateral 
instability.

4.  Both prior to and after June 15, 1998, the veteran had 
degenerative arthritis of the right knee with a showing of 
some limitation of motion.

5.  Both prior to and after October 8, 1998, the veteran's 
residuals of laceration of the nerves, muscles, tendons and 
radial artery of the right arm were manifested by a loss of 
sensation in his hand and mild weakness, with a showing of 
mild incomplete paralysis, but none greater, of the right 
radial nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right knee surgery with osteochondritis 
prior to June 15, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of right knee surgery with osteochondritis on 
and after June 15, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
(1999).

3.  The schedular criteria for a separate 10 percent rating 
for degenerative arthritis of the right knee prior to, on and 
after June 15, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5261 (1999).

4.  The criteria for an evaluation of 20 percent, but none 
greater, for residuals of laceration of the nerves, muscles, 
tendons and radial artery in the right arm prior to October 
8, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8514 
(1999).

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of laceration of the nerves, muscles, tendons 
and radial artery in the right arm on and after October 8, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8514 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) because it is 
a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the 
Board finds the veteran's claims to be well-grounded.

Factual Background

A May 1997 VA orthopedic examination report shows that the 
veteran complained of a dull pain in his right knee that was 
sharp after exertion.  The examiner found no evidence of 
right knee swelling.  The examiner observed two well-healed 
surgical scars and a nonsurgical well-healed scar.  Right 
knee flexion was to 90 degrees with pain, and extension was 
to 5 degrees with pain.  X-ray studies showed minimal 
osteoarthritis with osteochondritis dissecans..  The examiner 
diagnosed residuals of right knee surgery and osteochondritis 
disease.

The veteran's right forearm was also examined in May 1997.  
The examination report shows that he complained of an off and 
on dull pain in the right forearm and occasional shooting 
pain.  He also complained of tenderness with respect to a 
surgical scar on the right forearm.  He had a right forearm 
scar in the ventral aspect.  His right thumb could 
approximate the right fingers and the right fingers could 
approximate the median transverse fold.  Although he 
complained of right hand weakness, he was able to use his 
right hand and write with it.  The examiner observed that the 
veteran had normal dexterity of his right hand, but dropped 
objects grabbed by the right hand.  He complained of right 
thumb, middle finger and index finger numbness.  X-ray 
studies of his right hand showed marked deformity involving 
the right fifth metacarpal, compatible with an old healed 
fracture.  The study was otherwise unremarkable.  The 
examiner diagnosed residuals of a right forearm laceration.

Paul A. Nitz, M.D., in a June 1998 evaluation of the 
veteran's right knee, indicates that he complained of knee 
swelling and soreness with episodes of locking.  He sometimes 
experienced two to three episodes of locking per day.  The 
physician observed that the veteran had two well-healed 
medial surgical scars and full range of motion in the right 
knee with some discomfort on forced extension and 
apprehension with any rotational motion of the knee.  His 
ligaments were stable with normal Lachman's sign and normal 
tracking of the patella.  There was no varus/valgus 
instability with stressing.  The veteran did have some 
tenderness to palpation over the medial joint line.  X-ray 
studies showed basically smooth congruent joint surfaces with 
a well-aligned knee joint.  There was some mild joint space 
narrowing in the medial compartment and a lateral view showed 
an osseous loose piece.  Dr. Nitz opined that the findings 
were consistent with meniscal versus articular cartilage 
injury of the medial compartment with probable early 
degenerative joint disease.  He felt the veteran was a good 
candidate for arthroscopic knee surgery.

A July 1998 Nova Care treatment record indicates that the 
veteran's chief complaint was that he was unable to do most 
fine motor coordination tasks with his right hand secondary 
to decreased sensation.  He also complained of occasional 
stabbing pain.  He described his pain as feeling like a 
toothache and rated it as a 2 on a scale of 1 to 10.  The 
examiner noted that the veteran was right-hand dominant even 
though he indicated that he had learned to use his left hand 
more because of his right hand impairment.  His right wrist 
dorsiflexion was from 0 to 50 degrees and palmar flexion was 
from 0 to 32 degrees.  Right wrist ulnar deviation was from 0 
to 30 degrees and radial deviation was from 0 to 8 degrees.  
Right forearm pronation was from 0 to 70 degrees and all 
other range of motion was evaluated as being within normal 
limits.  His right hand range of motion was also evaluated as 
being within normal limits.  The veteran's right hand grip 
and pinch strengths were diminished.  The examiner described 
the veteran's gross manual muscle tests (MMT) for the right 
shoulder and elbow as good/good+ and for his wrist and hand 
as fair+/good.  The assessment indicated that the veteran 
demonstrated decreased protective sensation as determined by 
the Semmes-Weinstein sensory evaluation and that he was 
unable to detect vibration on the right first, second and 
third digits.  

An October 1998 VA orthopedic examination report shows that 
the veteran had cut nerves, tendons and blood vessels in his 
right forearm which were repaired in service.  He was right-
hand dominant but stated he could not trust his right hand 
because of lack of feeling in it.  His right elbow had 140 
degrees of flexion, 0 degrees of extension, 90 degrees of 
supination and 90 degrees of pronation.  The veteran's elbow 
flexors, such as biceps brachialis and triceps supinator and 
pronators, were graded 4.5/5 grade power when checked against 
gravity and strong resistance, while his biceps and triceps 
were graded 5/5 grade power.  Examination of the veteran's 
right forearm revealed that, while his radial pulse was 
present, it was very weak distally at the wrist.  Tinel's 
sign was positive at both elbows and also in his right wrist 
for the median nerve.  The veteran had right hand numbness 
distal to his scar area in the median and radial nerve 
distributions, involving his right thumb, index and middle 
fingers.  There was also slight numbness in his little 
finger.  The veteran's right forearm motor functions were 
good and his prior tendon repair was in the physician's view 
"working nicely."  His right wrist dorsiflexion was to 55 
degrees, palmar flexion to 55 degrees, ulnar deviation to 45 
degrees and radial deviation to 30 degrees.  His muscle 
strength in the long flexors and long extensors was described 
as slightly weak and rated as 4.5/5.  His intrinsic muscles 
were also slightly weaker, but he otherwise had good function 
of them.  He could pinch things against his little, ring, 
middle and index fingers and his pinch was described as 
fairly strong.  The veteran was able to make a fist and flex 
his long tendons and both profundae.  His sublimis tendons 
and extensors were fairly strong for the fingers and for his 
wrist.  There was no wasting in the thenar or hypothenar 
muscles.  The veteran had 20 degrees of flexion at the PIP 
joints of the right thumb.  His reflexes were present and 
normal.  The examiner opined that although the veteran's 
right hand was somewhat weak and numb and that he dropped 
things, he had enough strength and function in the hand for 
ordinary use.  

The October 1998 VA examiner also evaluated the veteran's 
right knee.  At that time, the veteran complained of right 
knee swelling and a "spongy" feeling after four or five 
hours of work.  He also complained of right knee pain, 
locking and popping.  Arthroscopic surgery had been 
recommended to remove loose bodies in his knee joint.  The 
veteran's right knee flexion was to 115 degrees and his 
extension to 0 degrees.  There was no collateral ligament 
instability on stress tests and the Lachman's sign was 
negative.  Anterior and posterior drawer signs were also 
negative for any cruciate ligament instability.  While his 
McMurray's sign was negative, it did produce some discomfort 
in the central part of his knee and there was slight 
tenderness over the left outer ligament with mild laxity.  
His muscle strength was evaluated as 5/5, with slight wasting 
of his right thigh.  X-ray studies of the right knee showed 
evidence of osteochondritis dessiccans, along with a loose 
body in the central part of the knee.  The examiner diagnosed 
status post operative right knee osteochondritis dessiccans 
and right central knee loose body.  The examiner opined that 
the veteran's complaints of right knee locking and giving way 
were the result of his right knee loose body.  Otherwise, the 
veteran also experienced some problems with pain, weakness, 
stiffness, and after the joint locked, swelling and 
fatigability.  The examiner observed that when the loose body 
got caught between joint surfaces he was incapacitated until 
it moved away.

Analysis

The veteran contends that his right knee disability should be 
rated for ankylosis under Diagnostic Code 5256, rather than 
his current evaluation under Diagnostic Code 5257 for 
moderate impairment of the knee.  The veteran also contends 
that his right forearm and hand disorder should be rated as 
injuries involving Muscle Groups VII and VIII.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Right knee

A 10 percent rating is for assignment for slight knee 
impairment from recurrent subluxation or lateral instability.  
A 20 percent evaluation is awarded for moderate impairment of 
the knee due to recurrent subluxation or lateral instability.  
A 30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5258, a 20 percent evaluation is awarded for semilunar 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  Removal of the semilunar 
cartilage that is accompanied by symptoms warrants a 10 
percent evaluation under Diagnostic Code 5259. 

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Code 5256, ankylosis of the 
knee; Code 5260, limitation of flexion of the leg; and Code 
5261, limitation of extension of the leg.  However, 
restrictions in flexion or extension of the veteran's right 
knee are not shown to warrant the assignment of more than the 
respective 10 or 20 percent ratings under Diagnostic Codes 
5260 and 5261, and ankylosis of the right knee joint is not 
shown by any medical data on file.  In this regard, it is 
noted that various medical examinations identify considerable 
movement in both flexion and extension maneuvers of the right 
lower extremity.  

In terms of rating the disability in question under 
Diagnostic Codes 5257, 5258, and 5259, the Board acknowledges 
the veteran's right knee complaints relative to pain and 
locking of the right knee.  However, based on the objective 
findings adduced on VA examinations and that of Dr. Nitz, not 
more than a slight knee impairment based on recurrent 
subluxation or lateral instability is shown prior to June 15, 
1998, and a greater than a moderate right knee impairment is 
not demonstrated on or after June 15, 1998, based on 
recurrent subluxation or lateral instability.  As well, prior 
to June 15, 1998, there is not shown to be dislocation of 
right knee cartilage with frequent episodes of locking, pain, 
and effusion into the joint, given that the May 1997 
examination by VA disclosed only scaring, diminished range of 
motion, and pain from a clinical standpoint.

The more recent medical data show that the veteran's right 
knee impairment is manifested by tenderness, some limitation 
of motion on flexion with complaints of tenderness on forced 
extension, and mild laxity.  No instability is indicated and 
there is shown to be good muscle strength.  There is likewise 
no retained fluid in the knee and no swelling is reported.  
The veteran's principal problem appears to arise when his 
knee locks on him.  While the October 1998 examiner noted 
that the veteran was incapacitated when his knee locked, such 
incapacity was noted to resolve when the loose bodies in the 
joint moved.  Dr. Nitz noted that the veteran's knee locked 
two to three times a day.  Therefore, the incapacitation 
addressed by the 1998 examiners appears to be for brief 
periods of time two to three times a day.  Even this problem 
could be resolved apparently by arthroscopic surgery, but the 
veteran has declined this option.  

The Board finds the evidence is against a disability rating 
greater than 10 percent for right knee disability prior to 
June 15, 1998, and against the assignment of more than a 20 
percent rating on and after June 15, 1998, under Diagnostic 
Code 5257 or 5258.  Pain and locking of the right knee are 
contemplated under Code 5258 and it is noted that no medical 
professional is shown to have offered an opinion that more 
than slight knee impairment was present prior to June 15, 
1998, or that more than a moderate knee impairment was in 
existence on or after June 15, 1998.  

In reaching its determination, the Board has considered the 
veteran's complaints of pain and functional loss and their 
effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  The nature of the original disability has 
been reviewed, as well as the functional impairment of any 
existing pain and weakness.  See generally DeLuca v. Brown, 8 
Vet. App. 202 (1996); 38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Board notes that complaints of pain are contemplated by the 
evaluation assigned under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1990).  As well, the pain and 
weakness, as addressed by medical professionals in this case, 
were not found to be associated with additional limitation of 
motion of the veteran's right knee or leg.  In particular, 
the October 1998 VA examiner found that the veteran 
experienced some problems with pain, weakness, and 
fatigability, but he did not associate such with additional 
limitation of motion.  Therefore, the evidence does not show 
additional limitation of motion to an extent which would 
warrant a higher rating under 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

A precedent opinion from VA's Office of General Counsel holds 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  In this case, degenerative arthritis of the 
right knee in association with limited motion is objectively 
shown both prior to and after June 15, 1998, and, as such, a 
separate 10 percent rating is assigned under Diagnostic Code 
5003 for degenerative arthritis of the right knee, effective 
from the veteran's claim of September 25, 1996.

Residuals of Laceration of the Right Forearm

The residuals of the veteran's laceration of the right arm 
involving the nerves, muscles, tendons and radial artery in 
the right arm are currently evaluated as 20 percent disabling 
under Diagnostic Code "5308-8514."  Such disorder was 
previously characterized as residuals of laceration of the 
right forearm and rated as 10 percent disabling, effective 
from September 1996 to October 1998, on the basis of 
Diagnostic Code 7804 (superficial scarring).  

Notwithstanding the veteran's contention that the disability 
in question should be rated as an injury to Muscle Groups VII 
and VIII, the medical data developed in connection with the 
current claim for increase fails to denote the existence of 
any muscle injury or residuals thereof.  Moreover, no medical 
professional has offered an opinion during postservice years 
as to the presence of muscle damage related to the inservice 
laceration of the right forearm.  Therefore, it would not be 
appropriate to rate the laceration residuals on the basis of 
muscle injury pursuant to 38 C.F.R. § 4.73, which the 
undersigned notes were revised by 62 Fed. Reg. 30235 et. seq. 
(1997), effective from July 3, 1997. 

The evidence both prior to and after October 8, 1998, does 
show that the veteran has numbness and slight weakness of his 
dominant right hand.  A May 1997 VA examiner noted that the 
veteran had normal dexterity of his right hand, albeit with 
right forearm scarring, numbness, and tingling.  Although the 
July 1998 private treatment record shows that the veteran had 
diminished grip and pinch strength and that his MMT's were 
described as fair+/good, the October 1998 VA examiner found 
that his motor functions were slightly weak although with 
good function.  His pinch was also described as fairly 
strong.  Moreover, the October 1998 examiner noted the 
veteran's slight weakness and diminished sensation, and 
although the veteran dropped things with his right hand, it 
was determined that he had enough strength and function in 
his hand for ordinary use.  Therefore, based on the foregoing 
it is concluded that there was present mild incomplete 
paralysis of the radial nerve prior to October 8, 1998, such 
that a 20 percent rating is assignable for the period from 
September 25, 1996, to October 7, 1998.  The record as of 
October 8, 1998, and thereafter, does not demonstrate the 
presence of more than slight incomplete paralysis of the 
radial nerve, or other impairment of function associated with 
the scarring of the right forearm, which would warrant the 
assignment of a rating in excess of 20 percent under any 
applicable rating criteria.

Conclusion

The Board finds that the veteran's disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
right knee and right forearm disabilities have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they have resulted in a marked 
interference with his employment.  As such, extraschedular 
evaluations of increased disability are not for assignment.

The doctrine of reasonable doubt has been considered as to 
those claims herein denied.  Because a preponderance of the 
evidence is against each such claim, such doctrine is not for 
application in this instance.


ORDER

An evaluation in excess of 10 percent for residuals of right 
knee surgery prior to June 15, 1998, is denied.

An evaluation in excess of 20 percent for residuals of right 
knee surgery as of June 15, 1998, and thereafter, is denied.

A separate 10 percent evaluation for degenerative arthritis 
of the right knee is granted, effective from September 25, 
1996, subject to those provisions governing the payment of 
monetary benefits.

A 20 percent evaluation for residuals of laceration of the 
nerves, muscles, tendons and radial artery of the right arm 
prior to October 8, 1998, is granted, subject to those 
provisions governing the payment of monetary benefits.

An evaluation in excess of 20 percent for residuals of 
laceration of the nerves, muscles, tendons and radial artery 
of the right arm as of October 8, 1998, and thereafter, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

